OPINION — AG — ** PRISONERS — MAINTENANCE — PAYMENTS ** UNDER THE PROVISIONS 19 Ohio St. 180.43 [19-180.43], AS AMENDED, THE SHERIFF IS TO BE PAID BY THE COUNTY FOR KEEPING, FEEDING AND MAINTAINING PRISONERS, THE SUM OF ONE($1.00) DOLLAR FOR EACH DAY, OR PORTION OF DAY, DURING WHICH THE PRISONER IS IN HIS CUSTODY, REGARDLESS OF WHETHER OR NOT A MEAL OR MEALS IS ACTUALLY SERVED DURING SAID TIME. IT WOULD FOLLOW, UNDER THIS OPINION, THAT A PRISONER AT TEN O'CLOCK AT NIGHT AND RELEASED THE FOLLOWING MORNING, EITHER BEFORE OR AFTER BREAKFAST, HAS BEEN IN JAIL FOR TWO DAYS AND THE SHERIFF WOULD BE ENTITLED TO DRAW TWO($2.00) DOLLARS FOR THE KEEPING, FEEDING AND MAINTENANCE OF SAID PRISONER. (JAIL, COMPENSATION, CLAIM) CITE: 19 Ohio St. 180.43 [19-180.43], OPINION NO. APRIL 26, 1951 — MILLS (?)